Fourth Court of Appeals
                              San Antonio, Texas
                                    February 4, 2022

                                  No. 04-21-00257-CV

  Michael SHANNON, Director of Development Services Department, City of San Antonio,
                      Texas; and City of San Antonio, Texas,
                                    Appellants

                                           v.

                    Arlene W. BLAIR and Plaintiff Class Petitioners,
                                    Appellees

               From the 407th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2020-CI-23022
                     Honorable Mary Lou Alvarez, Judge Presiding


                                    ORDER

    Appellants’ unopposed motion for an extension of time to file a reply brief is
GRANTED. The reply brief is due February 22, 2022.

      It is so ORDERED on February 4, 2022.

                                                       PER CURIAM


      ATTESTED TO: ___________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT